DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Please amend claim 12.
	
Claim 12, line 12, has been amended to claim, “a detection component comprising a photosensor disposed in correspondence with the”.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 12, claiming a cleaning device for a display panel, comprising: a frame comprising a body and a stand supporting the body; a water knife component comprising a water jet nozzle, a water supply tank; and a regulating device; a transfer component comprising a transport platform; a discharge component comprising a recycle tank; a detection component comprising a photosensor disposed in correspondence with the water nozzle to detect whether the water jet nozzle normally sprays a cleaning solution; and a control switch electrically connected to the photosensor, wherein the control switch suspends an operation of the cleaning device when the photosensor detects that the water jet nozzle abnormally sprays the cleaning solution.
The closest prior art of record is that of JP 06156678 to Harima.  Harima discloses a display panel cleaning device comprising: a frame; a body with bracket for supporting thereof; a waterjet assembly comprising a nozzle, water supply tank; a transfer assembly with conveying platform; and a waste discharge assembly with recovery tank.  Harima does not teach a detection component comprising a photosensor disposed in correspondence with the water nozzle to detect whether the water jet nozzle normally sprays a cleaning solution; and a control switch electrically connected to the photosensor, wherein the control switch suspends an operation of the cleaning device when the photosensor detects that the water jet nozzle abnormally sprays the cleaning solution.
The advantage of the current invention over that of the prior art is that of the combination of the detection component coupled with a photosensor along with control switch connected to the photosensor allows for the cleaning device to monitor the operation of the cleaning device by sensing the operation of the water nozzle to thereby insure proper operation of the water nozzle thereof to promote suitable cleaning of the display panel.
Since claims 1 and 12 are allowed, claims 2-11 and 13-20 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711